DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 109-121 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 July 2022.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 7 February 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 105 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 105 recites “…comprises performing a steepest descent calculation on the weights or adaptive elements in the second tensor.”  Where, it is unclear whether the claim means i) performing a steepest descent calculation on the weights or performing a steepest descent calculation on adaptive elements in the second tensor, or ii) performing a steepest descent calculation on the weights, or performing adaptive elements in the second tensor.
For examination purposes, the examiner will interpret the claims with respect to interpretation ii above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 102 and 104-105 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0342888) in view of Prokhorov et al. (US 2018/0074493) and further in view of Mousaa et al. (US 2008/031993).

Regarding claim 102, Yang et al. disclose a method for training one or more convolutional neural network (CNN) layers, the method comprising: 
by a computer processor having a memory coupled thereto:
creating a first layer of the CNN comprising a hypercomplex representation of input training data (Figure 1, the input layer is a hypercomplex representation of input training data.); and 
performing hypercomplex convolution of the first tensor with a second tensor to produce a third output tensor, wherein the second tensor is a hypercomplex representation of first weights that relate one or more distinct subsets of the pixels in the input image with each pixel in the output tensor, wherein the third output tensor serves as input training data for a second layer of the CNN (Figure 1, convolution 1 creates an output pooling 1 which is input for convolution 2 [second layer].  Paragraphs [0050]-[0053] detail the convolution process which involves the use of weights.). 
Yang et al. fail to teach:
wherein the hypercomplex representation of the input training data comprises a first tensor, wherein a first dimension of the first tensor corresponds to a first dimension of pixels in an input image, wherein a second dimension of the first tensor corresponds to a second dimension of pixels in the input image, wherein the first dimension is orthogonal to the second dimension, and wherein a third dimension of the first tensor corresponds to different spectral components of the input image in a multispectral representation.
Prokhorov et al. disclose wherein a hypercomplex representation of input training data comprises a first tensor, wherein a first dimension of the first tensor corresponds to a first dimension of pixels in an input image, wherein a second dimension of the first tensor corresponds to a second dimension of pixels in the input image, wherein the first dimension is orthogonal to the second dimension, and wherein a third dimension of the first tensor corresponds to different spectral components of the input image in a multispectral representation (Paragraph [0068] explains that input image data to a neural network comprises three-dimensional data corresponding to width, height and depth, which in other words means that there is a first tensor for a first dimension [width], a second tensor for a second dimension [height, which is orthogonal to width] and a third tensor for depth, which corresponds to different spectral components of the input image in a multispectral representation.).
Thus, Yang et al. contained a device which differed from the claimed device by the substitution of input image.
Prokhorov et al. teaches the three-dimensional input image, and the function was known in the art to provide input to a neural network.
Yang et al.’s input image could have been substituted with the three-dimensional input image of Prokhorov et al., and the results would have been predictable and resulted in providing a three-dimensional input image to the neural network.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Yang et al. and Prokhorov et al. fail to teach:
adjusting the first weights in the second tensor such that an error function related to the input training data and its hypercomplex representation is reduced; and 
storing the adjusted first weights in the memory medium as trained parameters of the first layer of the CNN.
Mousaa et al. disclose a method comprising:
adjusting first weights in a second tensor such that an error function related to input training data and its hypercomplex representation is reduced (Paragraph [0017]); and 
storing the adjusted first weights in a memory medium as trained parameters of a first layer of the CNN (Paragraph [0017]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the weight adjustment teachings of Mousaa et al. in the method taught by the combination of Yang et al. and Prokhorov et al..  The motivation to combine would have been in order to reduce error in the CNN thus improving the training of the CNN.

Regarding claim 104, Yang et al., Prokhorov et al. and Mousaa et al. disclose the method of claim 102, wherein the input image comprises a three-dimensional image, wherein a third dimension of the first tensor corresponds to a depth of pixels in the input image, and wherein the depth is orthogonal to the first dimension and the second dimension (Prokhorov et al.: Paragraph [0068]).

Regarding claim 105, Yang et al., Prokhorov et al. and Mousaa et al. disclose the method of claim 102, wherein adjusting the first weights in the second tensor such that the error function related to the input training data (Mousaa et al.: Paragraph [0037]) and its hypercomplex representation is reduced comprises performing [a steepest descent calculation on the weights] or [adaptive elements in the second tensor] (Mousaa et al.: Paragraph [0017], the weights are adaptive elements in the second tensor since the weights are adjusted [thus adaptive].).

Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0342888) in view of Prokhorov et al. (US 2018/0074493) and further in view of Mousaa et al. (US 2008/031993) and Suzuki (US 2018/0018757).

Regarding claim 103, Yang et al., Prokhorov et al. and Mousaa et al. disclose the method of 102.
Yang et al., Prokhorov et al. and Mousaa et al. fail to teach wherein the distinct subsets of pixels are selected to comprise local windows in the spatial dimensions of the input image.
Suzuki wherein a distinct subsets of pixels are selected to comprise local windows in spatial dimensions of an input image (Paragraph [0085]). 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the local window teachings of Suzuki in the method taught by the combination of Yang et al., Prokhorov et al. and Mousaa et al.  The motivation to combine would have been in order to reduce noise and/or artifacts (See paragraph [0061] of Suzuki).

Claims 106-107 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0342888) in view of Prokhorov et al. (US 2018/0074493) and further in view of Mousaa et al. (US 2008/031993) and Hunzinger et al. (US 2013/0117212).

Regarding claim 106, Yang et al., Prokhorov et al. and Mousaa et al. disclose the method of claim 102.
Yang et al., Prokhorov et al. and Mousaa et al. fail to teach the method further comprising: creating a second layer of the CNN comprising a hypercomplex representation of the third output tensor, wherein the hypercomplex representation of the third output tensor comprises a fourth tensor, performing hypercomplex convolution of the fourth tensor with a fifth tensor to produce a sixth output tensor, wherein the fifth tensor is a hypercomplex representation of second weights; adjusting the second weights in the fifth tensor such that an error function related to the third output tensor and its hypercomplex representation is reduced; and storing the adjusted second weights in the memory medium as trained parameters of the second layer of the CNN. 
Hunzinger et al. disclose of repeating the steps of a method in a neural network for further layers (See paragraph [0176]).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Yang et al., Prokhorov et al. and Mousaa et al. performs the same function as it does separately of providing a method for a neural network, and Hunzinger et al. performs the same function as it does separately of repeating the steps of a method in a neural network for further layers.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in repeating said creating, performing, adjusting and storing for a second layer of the CNN, thus creating a second layer of the CNN comprising a hypercomplex representation of the third output tensor, wherein the hypercomplex representation of the third output tensor comprises a fourth tensor, performing hypercomplex convolution of the fourth tensor with a fifth tensor to produce a sixth output tensor, wherein the fifth tensor is a hypercomplex representation of second weights; adjusting the second weights in the fifth tensor such that an error function related to the third output tensor and its hypercomplex representation is reduced; and storing the adjusted second weights in the memory medium as trained parameters of the second layer of the CNN. 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 107, this claim is rejected under the same rationale as claim 106.

Claim 108 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0342888) in view of Prokhorov et al. (US 2018/0074493) and further in view of Mousaa et al. (US 2008/031993) and Bao et al. (CN 107239730 A).

Regarding claim 108, Yang et al., Prokhorov et al. and Mousaa et al. disclose the method of claim 102.
Yang et al., Prokhorov et al. and Mousaa et al. fail to teach wherein performing hypercomplex convolution of the first tensor with the second tensor comprises performing quaternion multiplication of the first tensor with the second tensor.
Bao et al. disclose wherein performing hypercomplex convolution of a first tensor with a second tensor comprises performing quaternion multiplication of the first tensor with the second tensor (See page 3 of the English translation, lines 20-37).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the quaternion multiplication teachings of Bao et al. in the method taught by the combination of Yang et al., Prokhorov et al. and Mousaa et al.  The motivation to combine would have been in order to obtain better characteristic learning performance (See page 3 of the English translation of Bao et al., line 28).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
2 August 2022